DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-03-08 (herein referred to as the Reply) where claim(s) 1-30 are pending for consideration.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)

Claim(s) 1, 16 and 2-15, 17-30
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The independent claims recite:
receiving, by a first terminal device, a first sidelink transmission channel sent by a second terminal device,
sending, by the first terminal device, a second sidelink transmission channel to the second terminal device in response to the first message,
That is, the claims literally require sending a channel to a device. However, a channel, particularly in this context a radio channel, is an abstract concept of predefined units of frequencies (e.g., predetermined band or bandwidth) that define a medium in which messages are communicated over. As generally known in the art, messages are communicated within or on the channel. In contrast, the claims require the channel itself is communicated. This would be the equviliant of saying “sending the 2.4Ghz” instead of “sending a message within the 2.4Ghz bandwidth.” Consequently, the claims effectively require sending the radio medium between two devices.
In some cases, sending a medium between two entities is tangible. For example, the English Channel is a portion of the Atlantic Ocean which means the medium is a physical substance (i.e., water) that can be “sent” or “received.” That is, the water that constitutes the channel can be conceivably moved (send/received) because it is a tangible, physical element.
However, the claims and the Specifications are in the context of mediums that are radio channels (i.e., the medium is a radio channel). A radio channel is not a tangible, physical medium that be moved or transported.  Rather, radio channels are abstract concepts conceived by humans to allocated units of frequencies (e.g., predetermined band or bandwidth) for use. The Specification fails to describe how one would perform “receiving…a first sidelink transmission channel” or “sending...a second sidelink transmission channel.” Furthermore, the Specification suggests the transmission are over radio frequencies such that the receiving…a first sidelink transmission channel” or “sending...a second sidelink transmission channel” would need to be performed over a radio channel/frequency. Consequently, what the claims and Specification fail to explain how a radio channel is transmitted over a radio channel.
In some cases, limitations at face value are self-sufficient with regards to demonstrating possession of the claimed invention. For example, the phase “wherein the device is a mobile phone” is simple enough (i.e., requires a very low technical threshold of understanding to implement) such the phase alone without further detail would sufficiently demonstrates to one skilled in the art that an inventor(s) had possession of the phrase. In other cases, limitations at face-value are not self-sufficient because the limitation requires a higher level of technical considerations and understanding to practice. For example, the phase “wherein the device is a mobile phone that is configured to utilize a differential equation to minimize interference based on the number of antennas used by a neighboring mobile phone” requires further detail in order to demonstration possession because of the higher technical considerations required to practice the phrase. For example, one skilled in the art reading the phase would need further details that disclosed: “What particular differential equation is used?”, “How does the equation cause the net result of minimizing interference? “How does the mobile phone know how many antennas the neighboring phones is using?” etc.
The Examiner purports that the claimed limitation(s) above requires further detail in order to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claim invention. While the Examiner did find citations in the Specification corresponding to the claim text above, the citations in the Specification simply repeat the high-level language cited in the claims (i.e., the Specification effectively copies the claim limitation(s) and does not provide further technical detail as to how the limitation(s) are practiced).
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 16 and 2-15, 17-30
The independent claims recite:
sending, by the first terminal device, a second sidelink transmission channel to the second terminal device in response to the first message,
That is, the claims literally require a response to a noun (i.e., person, place, or thing). This is similar to, e.g., "in response to the house" which is grammatically confusing. Contrast this with “in response to detecting a characteristic/property of the noun” (e.g., in response to detecting the presence of the house or in response to determining that a characteristic of the house satisfies a condition (the house is painted blue)). Consequently, it is unclear as to what about the noun invokes the response.
In this particular case it is unclear as to how do you “in response to a first message?” Is it the content of the first message that triggers the sending? Receipt of the first message? When the first message is generated? It is unclear as to what characteristic or action associated with the first message triggers the sending.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 1, 16 and 2-15, 17-30
The independent claims recite:
receiving, by a first terminal device, a first sidelink transmission channel sent by a second terminal device,
sending, by the first terminal device, a second sidelink transmission channel to the second terminal device in response to the first message,
That is, the claims literally require sending a channel to a device. However, a channel, particularly in this context a radio channel, is an abstract concept of predefined units of frequencies (e.g., predetermined band or bandwidth) that define a medium in which messages are communicated over. In view of this definition, the phrase “receiving or sending a sidelink transmission channel” does not make sense. Rather, messages are communicated within or on the channel, but the channel itself is not communicated as required by the claim.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 22
The claim preamble recites:
The method of claim 20 or 21
However, claims 20 and 21 do not recite a method but rather are directed to a terminal device. Consequently, the claims are indefinite. 

Relevant Cited References
HONG - US20210029687 teaches a technique for configuring a feedback signal for sidelink (SL) including ACK/NACK feedback (see FIG. 12).
WANG - US20200092692 teaches a UE2 that feeds back the ACK/NACK by using a sidelink feedback channel, and the UE1 triggers HARQ retransmission after monitoring the NACK.
Lee - US20210297221 teaches a PSSCH for transmitting a reference signal, for example, a DM-RS or a CSI-RS; and/or a hybrid automatic repeat request acknowledgement (HARQ-ACK) signal. 
Gupta - US20180035427 teaches a sidelink signal communication scheme that provides for rapid adaptation of the sidelink transmission based on feedback received during each transmission time interval (TTI).
Guo - US20200029318 teaches a resource pool can be configured to a UE for the UE to determine the time-frequency resources that the UE can transmit on sidelink. A resource pool can contain the following information: the indexes of slots in time domain, which gives the UE information of which slots are used for sidelink transmission in time domain; and the PRBs in each slot that can be used by the UE for sidelink transmission and/or reception (para. 0293)
ZHAO - US20210298040 teaches determining a corresponding destination identifier according to the Sidelink logical channel that triggers the SR, and determining the SR resource to be used according to a mapping relationship between QoS parameters corresponding to the destination identifier and SR resources of the Uu interface (para. 0042).
XIA - US20150055503 teaches the UE may obtain the preconfigured first reference signal resource set, for example: a protocol agreement (para. 0032).
JI - US20210160037 teaches the first control information includes the resource indication information of a PSCCH and a PSSCH of the second frequency.
Nory - US20190082484 teaches an indication can be sent in a scheduling assignment transmitted by the device on the sidelink channel. The location of the SC-FDMA used for UL transmission can be indicated using a scrambling sequence used for the sidelink transmission (para. 0080)
Examiner’s Notes
General Notes
As demonstrated by the art cited in the Relevant Cited References herein, the Examiner performed a search with the intention of finding relevant prior art in order to expedite prosecution, despite the USC112(A/B) issues. However, as explained herein, “sending/receiving a channel” is a phase that does not make sense within the terminology of the art because a radio channel is an abstract medium which generally not known to be communicated. Rather, one skilled in the art would understand that a channel is a medium in which messages are communicated over/within but the medium itself is not communicated.
This is supported by the attached search history that show search strings equviliant to “sending a radio channel” does not yield many hits and hits it does generate are foreign cases that are machine translated. The Examiner is inclined to believe this verbiage oddity is likely due to translation issues from translating the Specification from priority application PCT /CN2018106048.
In the case it was not the Applicant’s intention to claim that an actual medium is communicated, the Examiner carefully read the Specification in hopes to glean some understanding in order to make an educated guess as to what was possibly intended by this phasing, however the Specification did not further elaborate as how one would “receive or send a radio channel” (see FIG. 2, 3 and corresponding text in the Specification which does not elaborate on said phrase) nor did it give significant context as to what possible, alternative meaning it could be (i.e., the Specification repeats copies the same high level language found in the claims in regards to the limitation in question).
Further, it is problematic in that the claims recognizes a distinction between “sending/receiving a channel” and “transmitting a message on the channel” (e.g., limitation ‘the first sidelink transmission channel is used for transmitting a first message’) such that it suggests the writer of the claims/Specification understands that “sending/receiving a channel” and “transmitting on the channel” are different things and should not be equated. Furthermore, the independent claims require both “sending/receiving a channel” and “transmitting a message on the channel” such that these are considered distinct and separate acts. Consequently, the Examiner did not think that “sending/receiving a channel” should be equated to “sending/receiving signals on the channel” for the purposes of examination. 

Double Patenting
The following co-assigned cases (assigned to GUANGDONG OPPO MOBILE TELECOMMUNICATIONS CORP., LTD.) were discovered in a double patent search:
US17/196996 (US20210203456)
US17/216604 (US20210218514)
US17/314931 (US20210266922)
US17/463214 (US20210400665)
The above cases have similar claimed subject matter in that they include limitations including receipt of a first sidelink transmission channel and sending a second sidelink transmission channel, where one of the channels can be a feedback channel. However, unlike the instant case, it appears these other co-assigned cases do not recite a first and second message communicated over the first and second sidelink channel respectively. That is, these cases appear not to claim both “sending/receiving a channel” and “transmitting a message on the channel” as required by the instant claims. 
Accordingly, until the Examiner can ascertain the scope of the instant claims, particularly the scope of “sending/receiving a channel” it is difficult to make an analysis of double patenting. The Examiner will re-evaluate the double patenting considerations upon further considering the necessary clarification of the instant claims as discussed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415